257 F.2d 185
103 U.S.App.D.C. 181
James S. GILLIAM, Appellant,v.UNITED STATES of America, Appellee.
No. 13956.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 6, 1957.Decided April 24, 1958.

Mr. George B. Mickum, III, Washington, D.C.  (appointed by this Court), for appellant.
Mr. Fred L. McIntyre, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Victor Caputy, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and WASHINGTON Circuit judges.
PER CURIAM.


1
Appellant was convicted of robbery.  D.C.Code, 22-2901 (1951).  On appeal, his principal contention is that his oral admissions to the police should have been excluded as evidence, under Mallory v. United States, 1957,354 U.S. 449, 77 S. Ct. 1356, 1 L. Ed. 2d 1479, and the cases which preceded it.  But no objection was raised at the trial.  Nor is there present here any suggestion of coercion, or any factor which might make it appropriate to reach the question of admissibility despite the absence of objection.  See Lawson v. United States, 1957, 101 U.S.App.D.C. 332, 248 F.2d 654, certiorari denied 1958, 355 U.S. 963, 78 S. Ct. 552, 2 L. Ed. 2d 537; cf. Perry v. United States, 1957, 102 U.S.App.D.C. 315, 253 F.2d 337; Blackshear v. United States, 1958, 102 U.S.App.D.C. 289, 252 F.2d 853.


2
Affirmed.